Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 14, 2018

                                     No. 04-17-00594-CV

                                     Josh Michael CRUZ,
                                          Appellant

                                                v.

                                         Alicia CRUZ,
                                           Appellee

             From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-0953-CV
                             Jessica Crawford, Judge Presiding


                                        ORDER
      Appellee's motion for extension of time to file their brief is granted.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court